*173Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter T. Gaines appeals the district court’s order dismissing his 28 U.S.C. § 2254 (2012) petition without prejudice for failing to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gaines v. Warden Lee Corr. Inst., No. 4:14-cv-03444-RBH (D.S.C. Oct. 8, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.